Citation Nr: 0935688	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-39 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to an increased rate of Dependency and Indemnity 
Compensation (DIC) benefits for a surviving spouse who 
requires the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to 
March 1980.  The Veteran is deceased; the appellant is his 
widow.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2003 rating decision in which the RO denied 
the appellant's claims for an increased rate of DIC benefits 
for a surviving spouse who requires the regular aid and 
attendance of another person or based on housebound status.  
In January 2005, the appellant filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in November 
2005, and the appellant filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) later that 
month.  

In August 2006, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

In July 2007, the Board denied an increased rate of DIC 
benefits based on housebound status, and remanded the matter 
of an increased rate of DIC benefits based on the requirement 
of aid and attendance to the RO, via the Appeals Management 
Center (AMC) in Washington, DC, for additional development.  
After accomplishing the requested action, the AMC continued 
the denial of the claim (as reflected in a July 2009 
supplemental SOC (SSOC)), and returned the matter to the 
Board for further appellate consideration.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the AMC, for further 
development.  VA will notify the appellant when further 
action, on her part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim remaining on appeal is 
warranted, even though such action will, regrettably, further 
delay an appellate decision on the claim.

The appellant asserts that she is entitled to an increased 
rate of DIC benefits because she is in need of regular aid 
and attendance due to problems related to psoriatic arthritis 
and diabetes.  The need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  
38 C.F.R. § 3.351(b) (2008).  

In a statement received in June 2009, the appellant indicated 
that she was obtaining treatment from Dr. Cuevas and Dr. 
Sanjay for a left shoulder problem.  She also said she was 
being treated by Dr. Willerson for diabetic retinopathy and 
glaucoma and was scheduled to undergo surgery in June 2009.  
She provided authorizations (VA Form 21-4142s) to release 
these records to VA, but the RO/AMC did not attempt to obtain 
these records prior to returning this matter to the Board.  
VA has a duty to assist claimants in obtaining evidence not 
in the custody of a Federal department or agency.  38 C.F.R. 
§ 3.159(c)(1) (2008).  Hence, a remand is required so that 
these identified records can be requested from the above-
mentioned private physicians.  

The Board also notes that, pursuant to its July 2007 remand 
directives, the RO scheduled the appellant for a VA aid and 
attendance examination in June 2009.  The report of that 
examination reflects that the examiner ordered blood work and 
X-rays of the appellant's upper extremities and noted that he 
would provide an addendum to the report once the results were 
in.  It does not appear that the results of the blood work 
and X-rays have been associated with the claims file or that 
the VA examiner has provided an addendum to his previous 
report.  

Under these circumstances, the matter must be remanded to the 
RO so that the results of the blood work and X-rays can be 
obtained and the June 2009 VA examiner can provide an 
addendum to his previous report.  Specifically, the VA 
examiner should indicate whether any of his June 2009 medical 
findings or opinion have changed in light of the above-
mentioned blood work, X-rays, and any other medical evidence 
received since the June 2009 VA examination.

Prior requesting an addendum from June 2009 VA examiner, to 
ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the appellant should explain that 
she has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the San 
Antonio VA Medical Center the results of 
the blood work and X-rays ordered by the 
June 2009 VA examiner.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should obtain all pertinent 
records of evaluation and/or treatment of 
the appellant from Drs. Sanjay, Cuevas, 
and Willerson, Jr., as provided in the 
authorizations (VA Form 21-4142s) 
submitted by the appellant in June 2009.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from non-Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should send to the appellant 
and her representative a letter requesting 
that she provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent her claim.  The RO should 
explain the type of evidence that is the 
appellant's ultimate responsibility to 
submit.

The RO's letter should clearly explain to 
the appellant that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by following 
the current procedures set forth in 38 
C.F.R. § 3.159 (2008).  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant and her representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

5.  After all additional records and/or 
responses are received and associated with 
the claims file, the RO should forward the 
entire claims file to the VA physician who 
examined the appellant in June 2009.  The 
physician should provide an addendum to his 
June 2009 report indicating whether any of 
his medical findings or opinions have 
changed in light of the additional evidence 
received, to include the results of the 
blood work and X-rays mentioned in the June 
2009 report.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim remaining in 
light of all pertinent evidence and legal 
authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
appellant and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

